DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed July 26, 2022. The amendments have been thoroughly reviewed and entered.   New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 now recites “wherein the capturing comprises refraining from capturing UV light from the tissue sample of the tissue section”.  This is considered a negative limitation. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (see MPEP 2173.05 (i)).
"Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not rise to the level of disclaimer. In fact, it is possible for the patentee to support both the inclusion and exclusion of the same material." (emphasis added), see Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012). Applicant has not identified any reason to exclude the identified limitation. Similar limitations are found in claims 19 and 21-23. Thus, claims 10-14, 19, and 21-23 are considered new matter.  The specification does support illuminating the tissue with ultraviolet light and capturing light from the tissue sample with a visible range camera.  However, the specification as filed does not exclude capturing with the camera both UV light and visible light.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 now recites for each tissue section of one or more tissue sections to be removed from an exposed face of the tissue block.  This is confusing and indefinite since the claim also recites for each tissue section imaging the tissue block to create a first imaging data, removing the tissue from the tissue block, transferring the tissue section, imaging the tissue section to create a second image, etc.  How do these steps correlate with each other?  This is confusing and indefinite. 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 25 recites the broad recitation “transfer medium”, and the claims also recite “slide” or “tape” which is the narrower statement of the range/limitation. The specification defines the “transfer medium” as either a slide or tape (see para [0010] and [0074]). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner recommends applicant simply recite “transferring the tissue section to a transfer medium” to overcome this rejection.  This is also confusing since claim 25 recites the transfer medium is a tape. Similar deficiencies were found in claims 7, 8 and,16.
	Claim 16 now recites “comparing the first imaging data, the second imaging data or both to baseline imaging data…”.  This is confusing as there is not prior baseline imaging step performed.  That is, no creation step of baseline imaging data. Similar deficiency was found in claims 17 and 18.  The examiner recommends including the step of imaging the tissue block to generate the baseline imaging data, like that recited in claim 1, 19 and 20.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 17, 19 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlo et al. (US 2020/0160522; hereinafter “Merlo”).
As to claims 1, 16, 19 and 20, Merlo teaches a method for quality control in histology system comprising: 
receiving a tissue block comprising a tissue sample embedded in an embedding material (paraffin; see para [0040] et seq.); 
imaging the tissue block, prior to removing one or more tissue sections, to generate a baseline imaging data of the tissue sample (see para [0050] et seq.); 
for each tissue section of one or more tissue sections removed from an exposed face of the tissue block perform the following steps:
imaging the tissue block to create a first imaging data of the tissue sample prior to removal of the tissue section from the tissue block (see para [0062] et seq.); 
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample
That is, Merlo teaches at para [0050]; (see para [0050] “when properly positioned, the imager 252 captures images of the tissue samples 202 during the sectioning or slicing process. As illustrated in FIG. 2B, the imager 252 is positioned to capture an image of an outer surface of a tissue sample 202 before that outer surface of the tissue sample 202 is sliced away from the tissue sample 202 by the tissue slicing instrument 210. That image of the tissue sample 202 may then be compared to a later image of that tissue sample slice after it has been treated and cover-slipped. The comparison is performed to determine whether or not any tissue is missing from the later image. The comparison may also be performed to determine whether or not the tissue has become misaligned on the slide, or to detect other anomalies); 
transferring the tissue section to a transfer medium (slide), 
following the removing of the tissue section from the tissue block and transferring of the tissue section to the transfer medium, imaging the tissue section to create a second imaging data of the tissue section (which includes the tissue of the sample);
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters (which are implicitly present to determine if tissue is missing or other abnormalities; see para [0076] et seq.); and 
comparing the first imaging data, the second imaging data obtained following the transfer of the first tissue section to the transfer medium  or both to the baseline imaging data to confirm correspondence in the tissue section based on the one or more quality control parameter (see para [0076] et seq.)
As to claim 2, Merlo teaches the tissue section is non-conforming (interpreted as abnormal) if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 3, Merlo teaches the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages (tissue missing, altered, or displaced; see para [0077] et seq.)
As to claim 4, Merlo teaches the tissue section is non-conforming if there is no correspondence in the shape or the size of the tissue sample in the first imaging data and the second imaging data (see para [0073] et seq.) 
As to claim 5, Merlo teaches the one or more mechanical damages include insufficient tissue sample and incomplete tissue sample (see para [0077] et seq.)
As to claim 6, Merlo teaches identifying as non-conforming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data (see para [0077] et seq.)
As to claim 7, Merlo teaches transferring, using a transfer medium (e.g., slide), the tissue section to a slide, and the second imaging data comprises an imaging data of the tissue section on the transfer medium or imaging  of the tissue section on the slide (see para [0040] et seq.)
As to claim 8, Merlo teaches comparing at least two of the first imaging data, the imaging data of the tissue section on the transfer medium or the imaging data of the tissue section on the slide (see para [0044] et seq.)
As to claim 9, Merlo teaches illuminating the tissue section to enhance a contrast between the tissue sample and the embedding material in the tissue sample.
Claims 10-14, 
As to claim 16, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters,
identifying as non-conforming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
approving the tissue section if there are no mechanical damages are present in the tissue sample in the first imaging data and the second imaging data,
wherein the tissue section is non-conforming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages,
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see entire disclosure).
As to claim 17, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
following the removal of the tissue section form the tissue block and transferring of the tissue section to the slide, imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters,
identifying as non-conforming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
rejecting the tissue block if one or more mechanical damages are present in both the first imaging data and the second imaging data,
wherein the tissue section is non-conforming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages, and 
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see citations cited above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16, 18, 25 and 26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Merlo in view of Fine (US 2011/0249109) Fine.
With respect to claim 10, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section; and
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters (see para [0050] et seq.),
Merlo does teach using imaging the tissue sample using different imagers (see para [0056] et seq. However, Merlo does not explicitly teach wherein one or both of the imaging steps comprise illuminating the tissue sample with UV light and imaging the tissue sample with a camera to create the first imaging data or the second imaging data.  
In the related art of tissue sample processing and imaging, Fine teaches a system where one or both of the imaging steps comprise illuminating the tissue sample with UV light and imaging the tissue sample (which is part of the tissue section) with a camera to create the first imaging data or the second imaging data  (see para [0121] et seq.)
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have substituted the imagers of Merlo with those taught by Fine to recognize the use of the various light ranges allows for the samples to remain unstained thereby reducing the processing time (see para [0023] et seq.)
As to claim 11, Merlo teaches the tissue section is non-conforming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 12, Merlo teaches the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages (see para [0077] et seq.)
As to claim 13, Merlo teaches the tissue section is non-conforming if there is no correspondence in the shape or the size of the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 14, Merlo teaches one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see para [0071] et seq.)
As to claims 15 and 18, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material (e.g., paraffin);
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block (see para [0050] et seq.);
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters; 
identifying as non-conforming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
wherein the tissue section is non-conforming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages, and
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see para [0050] et seq.).
Merlo does not explicitly discuss adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages.  However, Fine does teach adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages (implicit in the determination of abnormality and the resulting treatment plan disclosed at para [0050]).  Accordingly,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Merlo the step of adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages for provide a more accurate tissue sample processing device.
As to claims 21-23 , Fine teaches refraining from capturing the UV light using a filter (see para [0119] et seq, which states the some embodiments that are pertinent, for example, to fluorescence microscopy, the light source produces light substantially in the far ultraviolet spectrum, for example below 300 nm, and the photosensitive surface is inherently, or by application of appropriate coatings, insensitive with respect to the far ultraviolet, such that excitation of a specimen does not produce a signal, but the longer-wavelength fluorescence or phosphorescence of the specimen does produce a signal thereby refraining the detectors from the capturing UV light from the tissue sample.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/182,139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method for quality control in histology system comprising: receiving a tissue block comprising a tissue sample embedded in an embedding material; imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block; removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample; imaging the tissue section to create a second imaging data of the tissue sample in the tissue section; and comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters. Thus, all elements of the invention recited in the instant claims are encompassed by claims 1-18 of 17/182,139.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  Applicants arguments amount to statements that Merlo does not teach various limitations without explain how the claims avoid the references or distinguish from them.
Applicants argue that the Merlo does not teach transferring the tissue section to a transfer medium for transfer to slide.   The examiner respectfully does not agree.  As stated above, it is unclear what the difference is between the transfer medium and the slide and/or tape.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798